POLIfEY, P. J.
(dissenting). After a careful examination of the record in this case, I am unable to- agree with the opinion of the majority of the court. I believe the accident that caused the injury to plaintiff’s car was the result of the negligence of the driver of the car. Defendant’s railroad tracks, at the place.of the accident, run in an easterly and westerly direction. Plaintiff’s car approached the tracks from the north. The driver testified that, at the time he approached the tracks, he knew there was a train due to pass, that point from the west at about that time; that, before he reached the crossing, he- tried to look up the track to the west, but that a view of the tracks in that direction was 'prevented-by obstacles of various binds; that there was a side track some 40 or 50 feet north of the main track, and that, as he approached this side track, he reduced the speed of the ear to'less than xo miles per hour; that, as he crossed the side track, he released the clutch of his engine, thinking the car had sufficient momentum to carry it across the -main track. It became apparent to him-, however, about the time the- car reached the main track, that the momentum of the car was not sufficient to carry it over, and he threw in his clutch again but found that ■his engine had “died,” and the car stopped directly over the main track. From the time the car reached the side track, the headlight of defendant’s locomotive (approaching from the west) was in plain sight, but the -driver did not see it nor look in that -direction until after the car had stopped. In his failure to see the approaching locomotive and in releasing the clutch of his engine while in plain sight of said locomotive, I believe he was guilty of inexcusable negligence. After reaching the side track and after he could, by the exercise of the slightest degree of care, have seen the approaching locomotive, he had time either to have stopped his car before it reached the main track and permitted the train to pass ahead of him or he -could, by applying the power of his engine, have -crossed the main- track and been out of the ’ way of danger before the locomotive could have reached the crossing.
There was a -conflict in the testimony as to> the distance the locomotive was from the crossing when the car stopped. An eyewitness fixed the distance at about i,400 feet. The engineer who was driving the locomotive fixed it at 690 feet. It is im*341material which is correct. The question is: Did the engineer ■act with reasonable promptness in bringing the locomotive to a ■stop after he discovered, or 'by the use of due care, might have discovered, the peril of plaintiff’s car? He testified that he saw ■the car when it stopped! on the track; that he was then 690 feet from the crossing, hut that be did not realize at once that the car would not -move on before he could reach that point; he estimated that about four seconds elapsed1 after the car stopped be-iore he realized that it was stalled; that, as' soon as he did realize, that the car was stalled, he applied the emergency brakes and stopped his train as soon as possible; that his train moved a distance of from 100 to 125 feet after the car stopped and before he applied the emergency brakes; that he brought his train to a, stop within 630 feet from: the place where he applied the .emergency brakes and 198 feet west of his usual stopping place at the depot in Ellis. From these facts, it is plain that, had he applied the emergency brakes as soon as he saw plaintiff’s car on •the track, the locomotive would have stopped before it reached the crossing, and no: injury would have occurred. But this he was not required to- do. The mere fact that the car stopped on the track, whether at a distance of 690 feet or 1,400 feet ahead of the locomotive, was not of itself sufficient toi charge him with notice that the car was stalled. There was nothing about the manner in which it stopped to indicate to him that it was not under -control of the driver or could not be moved at will. It is the duty of the engineer, or his fireman, to maintain a constant lookout for people or objects upon .the crossing of a highway, but it is not this ' duty, as. soon as he sees a person or an object upon a highway crossing, to immediately apply the emergency brakes and stop his engine as soon as possible. He has a right to assume- that a person or an object will move off the track before the engine reaches the crossing, unless there is something about such person or object indicating the contrary. -Conceding that the locomotive was- some 1,300- or 1,400 feet west of the crossing, as plaintiff’s witnesses claimed it was when the 'car stopped, I am unable to- find any act or omission, on the part of the engineer that constitutes negligence. He had a right to presume, until -some event occurred to put him -on notice to the contrary, that the. automobile would move on in time to. permit *342the train to pass. I believe this case should be governed by the rule applied in McBeth v. Atchison, Topeka & S. F. Ry. Co. (Kan.) 148 Pac. 621, a case decided by the Supreme Court of Kansas, since this case was tried. In that case a judgment for the plaintiff was reversed. The court, in discussing the duty of the engineer in such emergencies, say:
“The engineman would not be expected to, assume, at the very first instant of observation, that the automobile would stop on the track, or that something was the matter .with it, so that it could not be cranked and driven or pushed off the track.”
In that case, the first thing the driver did when his car stopped was to get out and try to, crank his engine. This should have been some indication to the engineer, if he were at all familiar with the operation of automobiles, that the engine of the automobile was not working. In this case, the driver did not leave his seat or do anything at all to1 indicate that his engine was not working or that his car could be moved at will any instant. Indeed, he does not seem to have realized himself that he was not going to be able to get 'his car off the track until the-locomotive was within 200 to 300 feet of the crossing.
I -believe the evidence fails to show negligence on the part of the engineer, and. th-ait the judgment and order appealed from should be reversed.